United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2540
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Southern District of Iowa.
                                       *
John Hansl,                            *
                                       *
            Defendant - Appellant.     *
                                  ___________

                            Submitted: February 14, 2006
                                Filed: March 7, 2006
                                    ___________

Before RILEY, MELLOY, and BENTON, Circuit Judges.
                                    ___________


MELLOY, Circuit Judge.

       John Hansl (“Hansl”), a former SS concentration camp guard, appeals the
district court’s1 order revoking his citizenship pursuant to 8 U.S.C. § 1451(a). We
affirm.



      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
                                           I.

       After extensive discovery, the parties filed cross motions for summary
judgment. The district court denied Hansl’s motion and granted the government’s
motion. A number of facts concerning Hansl’s wartime service and immigration
application are in dispute. We base our decision on the following facts, which are set
forth in a light most favorable to Hansl, the party against whom summary judgment
was granted.

      Hansl was born on January 21, 1925, in Donji Miholjac, Yugoslavia, in what
is present-day Croatia. Hansl’s family was ethnic German several generations
removed, but he grew up speaking Croatian.

      Germany invaded Yugoslavia in 1941. In February 1943, the Waffen SS came
to Hansl’s hometown and ordered one male from each ethnic German family to serve
the Nazi cause. Since Hansl’s father had small children to support, the Germans
conscripted Hansl into the Waffen SS.

       Hansl was assigned to the first company of the SS Death’s Head Guard
Battalion at Sachsenhausen concentration camp near Berlin, Germany. He was given
an SS tattoo. Hansl’s main duty was to prevent prisoners from escaping from the
concentration camp. Accordingly, his duties included guarding prisoners from watch
towers, marching prisoners at gunpoint to and from sites near the main camp where
prisoners performed forced labor, and guarding prisoners while they performed forced
labor. In these capacities, Hansl gave orders to the prisoners. When Hansl served as
a guard in a watch tower, he was armed with a machine gun. When he escorted
prisoners to and from labor sites, and while at the sites, Hansl was armed with a rifle.
Hansl had strict orders to shoot any prisoner who tried to escape from the
concentration camp. Hansl warned prisoners that these were his orders. On at least



                                          -2-
one occasion, Hansl assisted in the search for a missing prisoner. When the prisoner
was found, he was shot to death, although Hansl did not fire the shot.

      Hansl requested a transfer to the front lines, but that request was denied. Hansl
served at Sachsenhausen until on or about October 29, 1943. At that time,
approximately 150 guards, including Hansl, were transferred out of Sachsenhausen.
Hansl was transferred to a supply depot in Lublin, Poland. He served there until
March 1944, when he was transferred to the Natzweiler-Struthof concentration camp
in Natzweiler, France. His duties at Natzweiler were nearly identical to his duties at
Sachsenhausen. Hansl also assisted in guarding prisoners on one train transport
between camps while at Natzweiler.

       In September 1944, Hansl was transferred to a combat unit. In November 1944
he was wounded in eastern France. He remained in various German military hospitals
until January 1945, when he was transferred to Augsburg, Germany. In May 1945
Hansl was captured by the United States Army. He was detained and investigated for
possible war crimes. At that time, he disclosed the foregoing wartime service history.
In February 1947, he was transferred to the custody of French authorities. Hansl was
released from a prisoner of war facility in November 1947. From there he went to an
Austrian refugee camp.

       Hansl applied for a United States visa in August 1955. On his application,
Hansl listed as his wartime residence the “German Army.” Hansl claims he told
immigration officials that he had been a concentration camp guard. On August 29,
1955, United States State Department Vice Consul Richard Bloomfield issued Hansl
a visa. The visa was approved by INS Officer Lester Greener, an INS inspector
stationed in Salzburg, Austria. Hansl entered the United States at the port of New
York on November 5, 1955. He was naturalized by the United States District Court
for the Southern District of Iowa on October 30, 1961.



                                         -3-
      The government brought a single charge of illegal procurement to revoke
Hansl’s citizenship on July 23, 2003, pursuant to 8 U.S.C. § 1451(a). The basis for
the government’s action was the Refugee Relief Act of 1953 (the “RRA”). Pub. L.
83-203, 67 Stat. 400 (1953), amended by Pub. L. No. 83-751, 68 Stat. 1044 (1954).
On appeal, Mr. Hansl argues that the district court erred in failing to correctly interpret
and apply the RRA.

                                            II.

       We review de novo the district court’s grant of summary judgment. Bear Robe
v. Parker, 270 F.3d 1192, 1194 (8th Cir. 2001). “Summary judgment is proper if the
evidence, viewed in the light most favorable to the nonmoving party, demonstrates
that no genuine issue of material fact exists and the moving party is entitled to
judgment as a matter of law.” Id. at 1195; Fed. R. Civ. P. 56(c).

      In a denaturalization proceeding, the government has a heavy burden of proof
and must provide “clear, unequivocal, and convincing” evidence to justify the
revocation. Schneiderman v. United States, 320 U.S. 118, 125 (1943) (internal
quotations omitted). A revocation is justified if naturalization was illegally procured.
Fedorenko v. United States, 449 U.S. 490, 506 (1981). Naturalization was illegally
procured if an individual entered the country and obtained residence without a valid
immigration visa. Id. at 518 (holding that where an alien was ineligible for a visa as
a matter of law, his citizenship was “illegally procured” and subject to revocation).

       After World War II, the United States admitted European refugees “without
regard to regular immigration quotas, under the Displaced Persons Act (DPA).”
United States v. Friedrich, 402 F.3d 842, 844 (8th Cir. 2005); Pub. L. No. 80-774, 62
Stat. 1009 (1948). People who “‘assisted the enemy in persecuting civil[ians]’ were
ineligible for visas under the [DPA].” Fedorenko, 449 U.S. at 510 (quoting the DPA,
§ 2(b), 62 Stat. 1009) (first alteration in original). In 1953, Congress passed the RRA.

                                           -4-
Section 14(a) of the RRA states that “No visa shall be issued under this Act to any
person who personally advocated or assisted in the persecution of any person or group
of persons because of race, religion, or national origin.” Pub. L. 83-203 at § 14(a), 67
Stat. at 406 (1953), amended by Pub. L. No. 83-751, 68 Stat. 1044 (1954).

        The question in this appeal is whether the district court properly concluded that
Hansl’s admitted conduct constituted personal assistance in persecution, thereby
making him ineligible for a visa under section 14(a) of the RRA. Hansl contends that
the district court committed reversible error because it did not consider or give
deference to immigration officials’ testimony as to what the RRA means by
“personally assisted.” For example, Hansl contends that the district court erred by not
considering the testimony of Mr. Melville Blake, a former Deputy Coordinator for the
Refugee Relief Program in 1956 and Deputy Coordinator under the DPA. Blake
testified in his affidavit that State Department policies would have made Hansl
admissible under the RRA. Additionally, Hansl argues that the district court failed to
consider the legislative history regarding the meaning of “personal assistance” under
the RRA. We find these arguments unpersuasive.

       We need not turn to either the immigration officials’ testimony or legislative
history to determine the meaning of “personally assisted” because the language of
section 14(a) of the RRA is unambiguous. “Our starting point in interpreting a statute
is always the language of the statute itself.” United States v. S.A., 129 F.3d 995, 998
(8th Cir. 1997). “The plain meaning of a statute controls, if there is one, regardless
of an agency’s interpretation.” Hennepin County Med. Ctr. v. Shalala, 81 F.3d 743,
748 (8th Cir. 1996). The RRA does not define “personally assisted.” In the absence
of an express definition for a term used in a statute, we interpret words as having their
ordinary, common meaning. United States v. Fountain, 83 F.3d 946, 952 (8th Cir.
1996).




                                          -5-
        We have previously held that conduct similar to that admitted by Hansl
constitutes personal assistance in persecution. Friedrich, 402 F.3d at 846 (“By
guarding the perimeters of . . . [three] concentration camps to ensure that prisoners did
not escape from these unspeakable conditions, Friedrich personally assisted in the
persecution that occurred in those camps, within the meaning of the RRA.”); see also
Negele v. Ashcroft, 368 F.3d 981, 983 (8th Cir. 2004) (holding that serving as “an
armed ghetto and concentration camp guard for the SS Death’s Head Battalion
[constitutes assisting] in Nazi persecution” for purposes of the Holtzman Amendment,
8 U.S.C. § 1182(a)(3)(E)(i)); United States v. Kumpf, --- F.3d ---, 2006 WL 408051
(7th Cir. 2006) (stating that service as a Death’s Head Battalion Guard at
Sachsenhausen constituted personal assistance). We agree with the district court that
the facts in Friedrich are nearly identical to the facts in this case and that Friedrich is
controlling here. As in Friedrich, it is not necessary for Hansl to have fired a weapon,
harmed a prisoner, or killed a prisoner or enemy for Hansl’s actions to constitute
giving personal assistance. Kumpf, 2006 WL 408051 at *4 (stating that the “lack of
affirmative acts . . . does not undermine the fact that he fulfilled his role as a guard.
. . . [H]e presided over and witnessed the torture and murder of helpless people. . . .
[H]is personal presence as an armed guard clearly assisted in the persecution of the
prisoners.”). Hansl’s admitted conduct as a member of the Death’s Head Battalion,
guarding the perimeters of concentration camps while armed, issuing orders, and
threatening to shoot anyone who attempted to leave a concentration camp is more than
sufficient to meet the common definition of personally assisting in the persecution of
a group of persons based on their race, religion, or national origin.

       Finally, Hansl contends that the district court erred by failing to consider that
Hansl’s service was involuntary. He argues that such involuntary service makes this
case distinguishable from Friedrich. It is irrelevant for purposes of our analysis
whether Hansl joined the SS voluntarily. The district court correctly stated that “[t]he
plain language of RRA section 14(a) does not contain a voluntariness requirement.”
Absent the express use of the word “voluntary,” we must conclude that the statute

                                           -6-
meant to include all those who assist in persecution. Fedorenko, 449 U.S. at 512
(“The plain language of the [DPA] mandates precisely the literal interpretation [that]
an individual’s service as a concentration camp armed guard – whether voluntary or
involuntary - [makes the applicant] ineligible for a visa.”). The fact that Fedorenko
arose under the Displaced Persons Act and not the Refuge Relief Act does not change
the principle that we presume that Congress would have expressly included a
voluntariness requirement if it wanted to. Therefore, the fact that Hansl was
conscripted into the Waffen SS does not affect our analysis.

                                         III.

       Hansl’s service in the Waffen SS as an armed guard at Schasenhausen and
Natzweiler concentration camps constituted personal assistance in the persecution that
occurred in those concentration camps within the meaning of the RRA. Because
Hansl’s actions constituted personal assistance in persecution, he was ineligible for
a visa under the RRA and the issuance of his visa was improper. Accordingly, he was
not lawfully admitted to the United States, and his subsequent naturalization was
illegally procured.

      We affirm the judgment of the district court.
                      ______________________________




                                         -7-